Citation Nr: 1812635	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The matters were subsequently transferred to the RO in St. Petersburg, Florida. 

In November 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In September 2017, the Board remanded the matters of entitlement to service connection for PTSD and an acquired psychiatric disorder, to include depression and anxiety, for further development, to include a VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).  In a November 2017 rating decision, the Appeals Management Center (AMC) granted the matter of entitlement to service connection for anxiety disorder, with unspecified depressive disorder.  The Board finds that the grants represent a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record does not establish that the Veteran has a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



II. Service Connection for PTSD

Proof a current disability is a threshold to establishing service-connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a)  See 38 C.F.R. § 3.304(f).  The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in August 2016 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2017).

Treatment records from Brandon Psychiatric Group indicate that the Veteran reported suffering from PTSD.  He was diagnosed with major depressive affective disorder; generalized anxiety disorder; PTSD, unspecified and insomnia.  No supporting information was listed regarding how the PTSD diagnosis was made. 
The Veteran was afforded a VA PTSD examination in November 2017 where the examiner opined that he did not meet the criteria for a PTSD diagnosis that conforms to DSM-5.  She explained that the Veteran had other mental disorders, including generalized anxiety disorder and unspecified depressive disorder, but did not suffer from PTSD.  "Despite his reported subjective distress in relation to events described in service, the events described do not meet DSM-5 Criterion A for the diagnosis of PTSD."  The examiner also addressed other treatment records which indicated that the Veteran had PTSD.  "The assessment of prior diagnosis of PTSD appears to have been made in a clinical context where different diagnostic guidelines apply, appears to be [] based predominantly on his subjectively reported symptoms, with no objective assessment of response style, and was therefore inapplicable to the current exam."  The examiner further explained the nature of doctor/patient relationships and concluded that although there may be evidence that he received treatment for PTSD, this does not equate to the Veteran meeting the criteria for PTSD.  

The Board assigns significant probative value to the November 2017 examiner's report.  She reviewed the Veteran's claims folder, including private and VA treatment records, and provided an opinion supported by thorough rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  She concluded that the Veteran's symptoms did not meet the criteria for PTSD, although she acknowledged that he suffered from other mental disorders which were attributable to service.  

The Board does not assign any probative value to the Brandon Psychiatric Group treatment records which indicate that the Veteran has PTSD.  As noted above, there is no supporting information which details how the Veteran meets the criteria required for a PTSD under the DSM-5.  This does not allow the Board to discern whether the Veteran's symptoms were adequately evaluated under the DSM-5.  Further, as the November 2017 VA examiner explained, treatment for a disorder, does not mean that the Veteran indeed suffers from such a disorder.

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran meets the criteria for a diagnosis of PTSD during any period of his appeal, as required by VA regulations.  The regulations that govern entitlement to service connection for PTSD, however, are clear.  The diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's established criteria.  In this case, the Veteran's diagnosis does not meet those criteria.

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as he has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


